 1                              UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3                                               ***
 4   JESSE NOBLE,                                         Case No. 2:18-CV-00520-GMN-EJY
 5                 Plaintiff,
                                                                       ORDER
 6         v.
 7   JAMES OZURENDA, et al.,
 8                 Defendant.
 9

10          Before the Court is Defendants’ Motion for an Enlargement of Time to File an Answer (ECF
11   No. 47). The Order on Defendant’s Motion for Clarification having issued on November 8, 2019,
12          IT IS HEREBY ORDERED that Defendants’ Motion for an Enlargement of Time to File an
13   Answer (ECF No. 47) is GRANTED. Defendants’ responsive pleading is due on or before
14   November 22, 2019.
15

16          DATED: November 14, 2019
17

18
                                               ELAYNA J. YOUCHAH
19                                             UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                  1
